Case 2:19-cv-00714-JLB-NPM Document 43 Filed 09/24/20 Page 1 of 1 PageID 203




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

RICK L GAUGHAN,

             Plaintiff,

v.                                            Case No.: 2:19-cv-00714-JLB-NPM

TRACTOR SUPPLY COMPANY, a Delaware
corporation, XYZ COMPANY(IES), JOHN
DOE(S) and TARTER GATE COMPANY,
LLC, a Kentucky limited liability company,

             Defendants.
                                        /

                                       ORDER

      The parties have reached a settlement. (Doc. 42.) Pursuant to Local Rule

3.08(b), this action is DISMISSED, subject to the right of any party within sixty days

to: (1) submit a stipulated form of final order or judgment; or (2) move to reopen the

case for good cause. The Clerk is directed to close the case.

      ORDERED in Fort Myers, Florida, on September 24, 2020.
